        Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                          )
TEMAN CHOW and                            )
CHONG WANG CHOW and                       )
HAU YEE MAK                               )
631 Macewan Dr NW                         )
Calgary, AB, Canada, T3K 3P9              )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )                 Case No.:________________
                                          )
                                          )
                                          )
WASHINGTON METROPOLITAN AREA              )
TRANSIT AUTHORITY (a/k/a “WMATA”)         )
600 Fifth Street NW                       )
Washington, DC 20001                      )
                                          )
Serve: Patricia Lee, Esquire              )
       General Counsel’s Office           )
       WMATA                              )
       600 Fifth Street NW                )
       Washington, DC 20001               )
                                          )
       Defendant.                         )
__________________________________________)

                                     COMPLAINT

       COME NOW the Plaintiffs Mr. Teman Chow (hereinafter individually referred to

as “Plaintiff”) and his parents, Mr. Chong Wang Chow and Ms. Hau Yee Mak (hereinafter

collectively referred to as “Plaintiffs”), by and through their attorneys Oliver-Zhang Law,

LLC, and bring this cause of action for personal injury against the Defendant, Washington

Metropolitan Area Transit Authority (“WMATA”), and as grounds therefore state:

                            JURISDICTION AND VENUE

   1. Jurisdiction in the Court is founded on the Washington Metropolitan Area Transit
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 2 of 22



   Regional Compact (“WMATRC”), which establishes original jurisdiction in this

   Court over WMATA matters pursuant to WMATRC Article XVI § 81, codified in

   District of Columbia law as D.C. Code Ann. § 9-1107.10.

2. Venue in this Court is proper as the negligent acts and/or omissions committed by

   Defendant occurred in the District of Columbia, and the injuries of the Plaintiff

   originated in the District of Columbia.

                                    PARTIES

3. At all times relevant, Plaintiffs resided at 631 Macewan Drive NW, Calgary, AB,

   Canada, T3K 3P9.

4. Plaintiff Teman Chow was born on May 12, 1998. At the time of the incident on

   July 17, 2012, Plaintiff was a minor and under a disability, per D.C. Code § 12-

   302(a)(1). Plaintiff’s disability ended on May 12, 2016, on his eighteenth (18)

   birthday, and the instant suit is being brought prior to Plaintiff’s twenty-first (21)

   birthday.

5. As the tort claims herein apply exclusively to WMATA, and do not implicate the

   District of Columbia local government, or any other WMATA Compact signatories,

   the statutory notice requirements prescribed by D.C. Code § 12-309, for claims filed

   against the District of Columbia, are not applicable to this case.

6. At all times relevant herein, Defendant WMATA was the owner of the metro subway

   system being operated by its employees, who were acting within the course and

   scope of their employment and/or agency with WMATA.

7. Defendant Washington Metropolitan Transit Authority (“WMATA”) was created

   when Congress approved the Washington Metropolitan Transit Authority Compact



                                        -2-
     Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 3 of 22



   (“WMATA Compact”), D.C. Code § § 9-1107.01 et seq., which was signed by the

   District of Columbia, the State of Maryland, and the Commonwealth of Virginia.

8. Pursuant to the WMATA Compact, Defendant WMATA shall be held liable for its

   negligent acts and/or omissions, including those of its agents, servants and/or

   employees, committed in the conduct of any proprietary function. D.C. Code § 9-

   1107.01(80).

9. The provision of mass transportation, including, but not limited to, the provision,

   operation, inspection, and maintenance of all escalators located within the WMATA

   subway system, including all escalators within WMATA Metrorail Stations, is a

   proprietary function, and is ministerial, within the meaning of the WMATA

   Compact.

10. At all times relevant to this Complaint, WMATA owned and operated the

   Smithsonian Metrorail Station in Washington, D.C., and WMATA was the owner

   and operator of the escalators located at said location.

11. Upon information and belief, at all times relevant herein, WMATA was responsible

   for the operation of the aforementioned escalators located in the Smithsonian

   Metrorail Station, including, but not limited to, the installation, inspection, cleaning,

   service, maintenance, repair, and operation of said escalators and all escalator

   mechanical components within the Smithsonian Metrorail Station, and said

   escalators entering and exiting the Smithsonian Metrorail Station.

                                   RELEVANT FACTS

12. On July 17, 2012, Plaintiff, who was fourteen years old at the time, was enjoying a

   family vacation to America’s capital from his home country of Canada.



                                         -3-
     Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 4 of 22



13. At approximately 8:00 PM on the evening of July 17th, 2012 the Plaintiff and his

   family had just concluded their evening tour of the National Mall. As a family, they

   each boarded WMATA’s exterior Escalator #3 (No. DS02N03), at the North

   Entrance of the Smithsonian Metrorail Station.

14. Suddenly, while descending the escalator, Plaintiff’s hard-plastic sandal and foot

   became entrapped in between the moving escalator stair and the bottom comb plate.

   He immediately experienced sharp pains in his big toe and throughout his foot.

15. The escalator comb plate referenced above had at least three missing comb teeth and

   was in disrepair.




     X-Ray imaging of Plaintiff’s hand impaled by Defendant WMATA’s broken comb plates.

16. Power to Escalator #3 did not automatically shut off, and it continued to grind and

   rotate, despite the fact that Plaintiff’s sandal, foot, and toes were entrapped between

   the sharp comb plate and the still-rotating steps.

17. Instinctively, Plaintiff reached down with his left hand, in an attempt to extract his

   foot from the painful grip of the escalator’s still-rotating stairs and its comb plate.

18. Plaintiff instantly experienced excruciating pain, as his entire hand too became

   entrapped by the still-rotating escalator steps and then immediately impaled by the

   teeth of the broken comb plate.

19. Although the Plaintiff’s sandal, foot, and then his hand were jammed inside the


                                           -4-
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 5 of 22



   moving escalator, the escalator remained at full power. No automatic safety shut-

   off mechanism engaged. The escalator continued to rotate around the bloody comb

   plate that had impaled Plaintiff’s hand, as if caught inside a meat-grinder.

20. As parents, the Plaintiffs were horrified while they saw their son’s hand become

   mangled by Defendant WMATA’s Escalator #3, and frantically tried to stop the

   running escalator. Plaintiff’s father tried to activate the emergency stop button, but

   the escalator did not stop.

21. Various WMATA patrons witnessed the aforementioned event, and attempted to

   alert the WMATA station manager of the situation, while others began to place 911

   calls to DC Emergency Medical Services.

22. With the escalator continuing to grind, the WMATA station manager arrived at

   Escalator #3 and finally caused the escalator to stop by pushing the emergency stop

   button.

23. DC Emergency Medical Services arrived at Smithsonian Metrorail Station at

   approximately 8:20pm. It became clear that, due to the extent of Plaintiff’s injury,

   EMS would be unable to extract him from the comb plate with metal tines that

   impaled his hand.

24. For more than thirty minutes, EMS worked to manually remove the comb plates that

   had skewered Plaintiff’s hand from Escalator #3.

25. At approximately 8:53pm, after nearly one hour of being entrapped by Defendant

   WMATA’s escalator, EMS was able to free Plaintiff from the escalator, but only by

   physically removing the bloody comb plate along with his impaled, pulped hand.

   Plaintiff, along with WMATA’s bloody comb plate, were then transported to



                                        -5-
     Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 6 of 22



   National Children’s Hospital. The medical professionals termed this a “de-gloving”

   incident.

26. It was immediately apparent that Plaintiff had sustained severe injury to his foot,

   and multiple severe and permanent injuries to his left hand.

27. As a direct and proximate result of Defendant WMATA’s failure to ensure the safety

   of the escalator, Plaintiff suffered bodily injuries at the age of fourteen. These

   injuries have caused, and will continue to cause, severe physical and emotional pain

   and suffering for the rest of his life. The Plaintiff has incurred and will continue to

   incur medical, therapeutic, rehabilitative, and various other related expenses.

   Plaintiff has sustained additional damages including, but not limited to, the inability

   to enjoy the normal functions and activities of life.

28. All of the above-described injuries and damages were directly and proximately

   caused by the conduct, or the lack thereof, of Defendant WMATA as alleged in this

   Complaint.

29. Prior to the incident referred to in this Complaint, WMATA was put on actual and

   constructive notice of its system-wide non-compliance with conducting necessary

   safety inspections and maintenance on WMATA escalators. For instance, the Tri-

   State Oversight Committee Report to WMATA, dated October 8, 2010, found that

   WMATA’s escalator preventative maintenance compliance for April 2010 was only

   56.1%. Less than one week later, WMATA publically announced its awareness of

   “a lack of adherence to maintenance standards” for its escalators.

30. Furthermore, the Tri-State Oversight Committee’s Audit Report to WMATA, dated

   November 28, 2012, revealed that WMATA’s Office of Elevators and Escalators



                                        -6-
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 7 of 22



   (ELES) did not provide routine refresher courses to train existing WMATA ELES

   inspection and/or maintenance employees on updated procedures or updated/new

   equipment utilized on WMATA escalators.

31. Defendant WMATA has repeatedly acknowledged that escalator availability is a

   “key component” of customer satisfaction with Metrorail service. Significantly, in

   WMATA’s August 2012 Vital Signs Report, WMATA asserts that, between April

   2011 and June 2012, escalator “repairs [were] completed 60% faster” and that

   escalator “maintenance hours [were] down 72%.”

32. However, the Office of Inspector General’s (OIG) Final Performance Evaluation

   Report to Defendant WMATA regarding its Escalator Rehabilitation, Replacement

   and Maintenance Program, dated December 23, 2014, revealed that the escalators at

   WMATA’s Smithsonian Metrorail Station in the year 2012 had 1,197.18 scheduled

   out of service hours, but 13,393.31 unscheduled out of service hours. The OIG

   report states that this large number of unscheduled out of service hours in 2012 were

   due to the Smithsonian escalators “requiring major repairs and reinspections,”

   (emphasis added) revealing that WMATA was inadequately inspecting and

   maintaining Smithsonian Metrorail Station escalators prior to, during, and after

   Plaintiff was injured on July 17, 2012.

33. Additionally, in WMATA’s August 2012 Vital Signs Report, WMATA admitted

   that its customer injury rate between April 2011 and June 2012 had increased.

   Furthermore, WMATA reported that in June 2012 alone, one month prior to the date

   of Plaintiff T.C.’s injury, there were 17 escalator-related injuries in the WMATA

   Metro System.



                                       -7-
     Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 8 of 22



34. Upon information and belief, Defendant WMATA knowingly failed to conduct such

   proper inspections and maintenance of Escalator #3 at its Smithsonian Metrorail

   Station, as a result of, inter alia, WMATA’s system-wide goal of increasing escalator

   availability by decreasing scheduled escalator repair hours. This was done at the

   expense of public safety, causing severe and permanent injuries to WMATA

   patrons, such as Plaintiffs.

35. Upon information and belief, WMATA escalators, including Escalator #3 at the

   Smithsonian Metrorail Station, are equipped with a rider safety system, consisting

   of, but not limited to, a comb-step impact device, step level device, and emergency

   stop button. A comb-step impact device is an escalator safety device which actuates

   a removal of all power to the escalator, in the event that a foreign object (such as a

   sandal) becomes entrapped between the comb plate and the rotating steps. A step

   level device will cause the escalator to stop if a step drops 1/8th of an inch at the riser

   end of the step. An emergency stop button is a red button located at each end of an

   escalator, that will cause the escalator to stop when pushed.

36. Upon information and belief, the comb-step impact device on Escalator #3 should

   have instantly initiated an automatic shut off of the escalator when the Plaintiff’s

   sandal became entrapped between the escalator comb plate and the steps, so that the

   steps would stop rotating through the comb plate. The Plaintiff’s sandal alone was

   more than 1/8th of an inch thick.

37. Moreover, upon information and belief, in the six months prior to Plaintiff’s injury

   WMATA inspectors found multiple issues related to the comb-step impact device

   of Escalator #3 at the Smithsonian Metrorail Station. For instance, between January



                                          -8-
     Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 9 of 22



   2012 and the end of March 2012, repair work was repeatedly requested for the step

   impact, comb, and step index of Escalator #3. On May 3, 2012, and again on June

   18, 2012, the Department of Consumer and Regulatory Affairs conducted re-

   inspections of Escalator #3 and the unit failed inspection on both these occasions,

   with thirty-five (35) separate, identified violations. In particular, the top left upthrust

   track was documented as damaged during the May 2012 inspection, and again failed

   inspection in June 2012, which is a required safety device that will cause the

   escalator to stop if a step is about to enter the lower comb higher than normal.

38. Despite such requested repair and maintenance work prior to Plaintiff’s injury, and

   upon information and belief, on July 18, 2012, only one day following Plaintiff’s

   injury, WMATA inspected Escalator #3 at the Smithsonian Metrorail Station, and

   documented that the comb plate, steps, and up-thrust safety devices were inspected

   as “Not Good”. At that time, inspectors commented that the broken comb plate

   should be replaced. Furthermore, the inspector questioned, “why the step entering

   the comb plate sits almost a ¼ of an inch lower than the following steps. Correct

   any problems found. . . . verify step run-in functions correctly, Station manager

   stated he had to push the E-stop button at the bottom of the escalator.”

39. Upon information and belief, two days following Plaintiff’s injury, WMATA

   conducted another inspection of Escalator #3 at the Smithsonian Metrorail Station,

   on July 19, 2012. In this inspection, WMATA did not test the comb-step impact

   device that failed to activate on the day Plaintiff was injured. Yet, WMATA found

   sufficient basis to order a repair of the comb, the comb plate, and the step run-in

   switch. Ordering these particular repairs of crucial escalator safety devices, without



                                          -9-
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 10 of 22



   any inspection, demonstrates that WMATA had former notice that it knew or should

   have known that these escalator safety devices were defective.

40. Moreover, upon information and belief, WMATA was responsible for the

   installation, inspection, maintenance, and repair of all escalator safety devices,

   including the comb-step impact device at Escalator #3 at the Smithsonian Metrorail

   Station, pursuant to the requirements of Title 12, Chapter 30A – Elevators and

   Conveying Systems, of the District of Columbia Municipal Regulations (2008),

   which directs WMATA to maintain and operate its escalators per The American

   Society of Mechanical Engineers (ASME) Safety Code for Elevators and Escalators,

   ASME A17.1.

41. Defendant WMATA was on actual and constructive notice regarding the threat of

   malfunctioning escalators to WMATA patrons, such as Plaintiffs. However, it failed

   to adequately warn of the known dangers of the escalators.

42. Upon information and belief, Defendant WMATA knowingly failed to ensure its

   escalator rider safety system was functional at the Smithsonian Metrorail Station, in

   ways including, but not limited to, disabling the automatic shutoff, permitting the

   automatic shutoff to become inactive, and knowingly turning off or recalibrating the

   comb-step impact device trip criteria so that it was calibrated to a foot-pressure that

   was too high and would prevent the switch from being sensitive enough to activate

   in emergency situations.

                                        COUNT I
                             (Negligence & Negligence Per Se)

43. Plaintiff incorporates, by reference, all prior paragraphs, as if the same were repeated

   herein.

                                         - 10 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 11 of 22



44. Plaintiff further alleges that at all times relevant herein, WMATA owned, controlled,

   operated, managed, constructed, maintained, repaired, designed, evaluated, built,

   oversaw, patrolled, and supervised the property described as Smithsonian Metrorail

   Station, located at, and around, 1201 Jefferson Drive SW and 1200 Independence

   Avenue SW, Washington D.C. 20024, including all escalators located on said

   property.

45. Plaintiff further alleges that on July 17, 2012, and prior thereto, Defendant WMATA

   was responsible for inspecting, maintaining, and ensuring the safe use and proper

   condition of the railroad operations and property, including all vertical

   transportation equipment, such as WMATA elevators and escalator. Furthermore,

   WMATA was also responsible for properly and safely managing, overseeing, and

   coordinating the travel of WMATA patrons entering onto and alighting from said

   property.

46. At all times mentioned herein, Defendant WMATA, as a common carrier, owed a

   duty of reasonable care to its passengers.

47. Plaintiff further alleges that Defendant WMATA breached this duty in some or all

   of the following ways:

       a. By failing to properly inspect and maintain Escalator #3, and all safety

           devices contained at the Smithsonian Metrorail Station;

       b. By failing to properly inspect and maintain the escalator rider safety system,

           including, but not limited to, the comb teeth, the comb-step impact device,

           the emergency stop button, and the step level device on Escalator #3 at the

           Smithsonian Metrorail Station;



                                       - 11 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 12 of 22



       c. By failing to properly train its agents, servants, and/or employees in the

            proper escalator inspection and maintenance skills, methods and/or

            procedures;

       d. By otherwise negligently, carelessly, and wrongfully failing to take

            reasonable precautions to protect its patrons from serious injury when

            entering and alighting from an escalator at Smithsonian Metrorail Station.

48. Plaintiff further alleges that Defendant WMATA violated escalator rider safety

   regulations which were in full force and effect in the District of Columbia at the time

   of the incident in question.

49. By violating applicable District of Columbia safety regulations, including those

   regulations designed to protect escalator passengers from the acts or omissions of

   individuals charged with ensuring the safe and proper functioning of escalators,

   Defendant WMATA was negligent per se.

50. In particular, Plaintiff alleges that Defendant WMATA was negligent per se in

   violating various provisions of Title 12, Chapter 30A – Elevators and Conveying

   Systems, of the District of Columbia Municipal Regulations (2008), which directs

   WMATA to maintain and operate its escalators per The American Society of

   Mechanical Engineers (ASME) Safety Code for Elevators and Escalators, ASME

   A17.1.

51. As a direct and proximate result of Defendant WMATA’s negligence, Plaintiff’s

   foot and hand were severely injured by WMATA’s escalator comb plate, as they

   became entrapped by a comb plate with multiple broken teeth that did not mesh with

   the steps as required by code, leaving a dangerous, snaring gap, and the non-



                                       - 12 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 13 of 22



   activation of the escalator rider safety system, including, but not limited to, the

   comb-step impact device, step level device, and emergency stop button.

52. As a further direct and proximate result of Defendant WMATA’s negligence

   described above, Plaintiff suffered multiple severe, painful, and permanent injuries,

   including, but not limited to, the permanent disfigurement and disability to his left

   hand, as well as experiences of extreme helplessness, fright, anxiety, and anguish,

   both physically and emotionally.

53. Plaintiff further alleges that as a direct and proximate result of the negligence of

   Defendant WMATA, Plaintiff has incurred, and will continue to incur, substantial

   expenses for medical care; has incurred and/or will continue to incur a loss of wages

   and wage-earning capacity; and has suffered and will continue to suffer severe

   physical pain and mental anguish.

                                      COUNT II
                          (Negligent Maintenance & Inspection)

54. Plaintiff incorporates, by reference, all prior paragraphs, as if the same were repeated

   herein.

55. Plaintiff further alleges that on July 17, 2012, and prior thereto, Defendant WMATA

   was responsible for maintaining and ensuring the safe use and proper condition of

   the railroad operations and property, including all vertical transportation equipment,

   such as WMATA elevators and escalator, and for properly and safely managing,

   overseeing, and coordinating the travel of passengers entering onto and alighting

   from said property.

56. Prior to July 17, 2012, WMATA was put on notice repeatedly and consistently that

   the escalators within the WMATA Metrorail System, and particularly the escalators

                                         - 13 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 14 of 22



   at the Smithsonian Metrorail Station, required frequent inspection and maintenance

   for its safe operation.

57. Prior to July 17, 2012, WMATA had knowledge that failure to properly inspect,

   maintain, clean, repair, and adjust the escalators at the Smithsonian Metrorail

   Station, including, but not limited to, replacing comb plates with multiple missing

   teeth and ensuring said comb teeth meshed with escalator steps, would directly

   impact the health and safety of its patrons, in ways such as, but not limited to, a

   patron’s sandal becoming entrapped under an unmaintained comb plate when

   alighting the escalator, due to a gap caused by comb teeth that were broken and that

   did not mesh with the escalator steps.

58. Prior to July 17, 2012, WMATA consciously and deliberately failed to maintain,

   clean, repair, inspect, and adjust the escalators at the Smithsonian Metrorail station,

   particularly the escalator that is the subject of this Complaint.

59. WMATA had a duty to inspect, clean, repair, maintain, and adjust the escalator that

   is subject of this Complaint.      WMATA breached said duty by not properly

   inspecting, cleaning, repairing, maintaining, or adjusting the escalator in question

   prior to July 17, 2012, particularly said escalator’s comb plate which contained three

   missing teeth.

60. As a direct and proximate result of Defendant WMATA’s negligent inspection and

   maintenance, said escalator’s broken comb plate entrapped Plaintiff’s foot and

   impaled Plaintiff’s hand on July 17, 2012, causing multiple severe, painful, and

   permanent injuries.

                                      COUNT III
                         (Negligent Failure to Repair Escalator)

                                        - 14 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 15 of 22




61. Plaintiff incorporates, by reference, all prior paragraphs, as if the same were repeated

   herein.

62. Plaintiff further alleges that on July 17, 2012, and prior thereto, Defendant WMATA

   was responsible for maintaining and ensuring the safe use and proper condition of

   the railroad operations and property, including all vertical transportation equipment,

   such as WMATA elevators and escalator, and for properly and safely managing,

   overseeing, and coordinating the travel of passengers entering onto and alighting

   from said property.

63. On July 17, 2012, the escalator that is referred to in this Complaint was operating

   with comb plates that contained missing teeth, including, but not limited to, the

   comb-plate that impaled Plaintiff’s left hand. WMATA knew or should have known

   that the comb-plates were in disrepair, and that this condition created a known and

   foreseeable danger to WMATA patrons riding on said escalator.

64. Furthermore, upon information and belief, on July 17, 2012, the comb teeth of

   Escalator #3 at the Smithsonian Metrorail Station did not mesh with the steps.

   WMATA knew or should have known that the comb teeth of the comb-plate that

   impaled Plaintiff’s left hand was in disrepair and not meshing with the escalator

   steps, and this condition created a known and foreseeable danger to WMATA

   patrons riding on said escalator.

65. Failure by Defendant WMATA to replace the broken comb plate and repair the comb

   plate so that the comb teeth meshed with the steps, or remove the escalator in

   question from service due to various other necessary repairs to ensure rider-safety,

   and its willful decision to knowingly permit riders to enter and alight said escalator,

                                         - 15 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 16 of 22



   directly resulted in the entrapment of Plaintiff’s foot and hand under the escalator

   comb plate.

66. Repairing and/or addressing broken or defective safety equipment that presents a

   direct and foreseeable safety hazard is not discretionary, and WMATA owed a duty

   of care, as a common carrier, to conduct such repairs in the interest of public safety.

67. As a direct and proximate result of Defendant WMATA’s negligence, Escalator #3

   at Smithsonian Metrorail Station was operating on July 17, 2012 with at least one

   broken comb plate, containing at least three missing comb teeth, and with said

   remaining comb teeth not properly meshing with the escalator step resulting in

   unsafe gaps between the comb teeth and steps, which caused multiple severe,

   painful, and permanent injuries to Plaintiffs.

                                     COUNT IV
                    (Negligent Maintenance of Rider Safety Systems)

68. Plaintiff incorporates, by reference, all prior paragraphs, as if the same were repeated

   herein.

69. Plaintiff alleges that on July 17, 2012, and prior thereto, WMATA was responsible

   for inspecting, maintaining, and ensuring the safe use and condition of the escalators

   and all related equipment at the Smithsonian Metrorail Station, and for properly and

   safely managing, overseeing and coordinating the safe flow of user traffic upon and

   along said property.

70. Plaintiff further alleges that Defendant WMATA failed to properly maintain its

   escalator rider safety system, including, but not limited to, the comb-step impact

   device, step level device, and emergency stop button, in ways to be further identified

   through discovery.

                                         - 16 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 17 of 22



71. Upon information and belief, Defendant WMATA escalators at its Smithsonian

   Metrorail Station are equipped with various rider safety systems, including, but not

   limited to, the above-referenced comb-step impact device, step level device, and

   emergency stop button. If Defendant WMATA properly maintained a functioning

   escalator safety system, the comb-step impact device would have been activated

   when a foreign object (such as a toe or a sandal) becomes entrapped between the

   moving steps and the comb plate, which immediately initiates an automatic

   shutdown of the escalator and forces the steps to stop rotating. Additionally, if the

   step level device had been properly maintained by WMATA, the escalator would

   have stopped prior to reaching the comb, once the step had dropped below 1/8th of

   an inch. Finally, if Defendant WMATA properly maintained the emergency stop

   button, the escalator would have stopped immediately once Plaintiff’s father

   attempted to push it, on the first try. These devices serve a critical purpose to ensure

   safety in order to protect WMATA patrons who ride on its escalators.

72. Plaintiff relied on Defendant WMATA to provide safe transportation, which

   includes safe escalators with proper safeguards to prevent rider injury.

73. When Plaintiff’s foot became entrapped under WMATA Escalator #3’s broken

   comb, the comb-step impact device did not actuate despite the presence of a foreign

   object between the escalator’s comb and the moving steps.

74. By failing to properly design, install, inspect, test, and maintain its escalator safety

   system, and/or other safety systems designed to prevent the continued operation of

   an escalator despite the presence of a foreign object entrapped therein, Defendant

   WMATA breach its duty to its patrons, including Plaintiff. WMATA may have



                                         - 17 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 18 of 22



   failed to maintain the escalators in the WMATA Metrorail system, including, but

   not limited to Escalator #3, and its various rider safety systems in other ways to be

   identified through discovery.

75. Plaintiffs further allege that as a direct and proximate result of the negligence of

   Defendant WMATA, Escalator #3 at Smithsonian Metrorail Station continued to

   operate despite the fact that Plaintiff ’s foot and hand had become entrapped between

   the broken comb-plate and the rotating stairs, causing him multiple, severe injuries

   that ultimately led to his permanent hand disfigurement and life-long disability.

   Moreover, he experienced, and continues to experience, severe pain and suffering,

   both physically and emotionally, during and after the July 17, 2012 injury.

                                        COUNT V
                                (Negligent Failure to Warn)

76. Plaintiff incorporates, by reference, all prior paragraphs, as if the same were repeated

   herein.

77. Plaintiff further alleges at all times relevant herein, Defendant WMATA had a duty

   to warn passengers of dangerous conditions that it knew or should have known

   existed.

78. In particular, Defendant WMATA had a duty to warn passengers of the dangerous

   and unsafe condition of its escalators at its Smithsonian Metrorail Station, since

   WMATA was well aware that these escalators were a danger to its riders in the event

   that a foreign object became entrapped between the comb and the step, and WMATA

   knew that serious harm to passengers was foreseeable, as a result of, inter alia, the

   propensity of escalators to entrap riders’ footwear and feet in the event that a broken

   comb was not replaced.

                                         - 18 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 19 of 22



79. Defendant WMATA negligently breached its duty by, inter alia, failing to warn

   passengers of the dangerous and unsafe condition of its Smithsonian Metrorail

   Station Escalator #3, and placing unknowing riders in imminent danger of injury

   and/or death.

80. In addition, Defendant WMATA had a duty to warn passengers of the dangerous

   and unsafe condition of its escalator rider safety system, as WMATA was on notice

   of its dysfunctions in prior inspections of Escalator #3, and of the pervasive and

   frequent incidences of patrons becoming entrapped within the various mechanical

   parts of an operating escalator.

81. Defendant WMATA negligently breached its duty by, inter alia, failing to warn

   passengers of the dangerous and unsafe condition presented by an escalator without

   a properly maintained and functioning escalator rider safety system, including, but

   not limited to, the comb-step impact device, the step level device, and emergency

   stop button, and placing unknowing passengers in imminent danger of injury and/or

   death.

82. The dangers and risks described in the preceding paragraphs were well known to

   Defendant WMATA but not known to its passengers. WMATA knew that its

   unmaintained escalators and its inactive escalator rider safety system presented the

   risk of catastrophic injury to its riders, but WMATA provided no warnings to its

   passengers.

83. Instead, Defendant WMATA negligently, carelessly, and recklessly represented its

   escalator system as safe.

84. As a direct and proximate result of the negligence of WMATA in failing to warn its



                                      - 19 -
    Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 20 of 22



   riders of the dangers of its escalator system, Plaintiffs unknowingly rode on an

   escalator in disrepair and with an inactive rider safety system, and therefore Plaintiff

   and his family were riders on an escalator that violently entrapped Plaintiff’s foot

   and hand at the Smithsonian Metrorail Station, which continued to operate and did

   not automatically shut off, causing serious injury to Plaintiff’s hand and causing him

   to be permanently disfigured and disabled.

                                       COUNT VI
                       (Negligent Infliction of Emotional Distress)

85. Plaintiffs incorporate, by reference, all prior paragraphs, as if the same were repeated

   herein.

86. As a direct and proximate result of WMATA’s negligence in the operations,

   maintenance, repairs, and inspection of its escalators, and its negligent failure to

   properly warn the public of the dangerous conditions of its escalators, in deliberate

   disregard of a high degree of probability that emotional distress would result to any

   member of the public using its escalator systems, the Plaintiff Teman Chow, his

   father Plaintiff Chow Wang Chow, and his mother Plaintiff Hau Yee Mak, suffered

   and continue to suffer severe emotional distress.

87. Plaintiffs were physically at the incident site and all witnessed and experienced the

   gruesome “degloving” of Plaintiff’s hand as it occurred.

88. Plaintiff’s parents attempted to rescue their son but were also in fear of their own

   safety with the moving escalator parts and the worsening of their son’s condition.

89. Plaintiff’s parents witnessed their son’s excruciating pain during the “degloving”

   incident and the lengthy rescue and extraction operation. Plaintiffs have suffered

   severe emotional distress and psychological damage with physical symptoms, due

                                         - 20 -
        Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 21 of 22



       to Defendant WMATA’s negligence and are still undergoing treatment for these

       injuries.

                                            COUNT VI
                                         (Punitive Damages)

   90. Plaintiffs incorporate, by reference, all prior paragraphs, as if the same were repeated

       herein.

   91. Due to WMATA’s outrageous conduct in failing to properly operate, maintain,

       inspect, and repair Escalator #3 at the Smithsonian Metrorail Station, and in failing

       to properly warn escalator riders of defects to its escalator safety system that it knew

       or should have known of, WMATA willfully and recklessly disregarded the safety

       of its escalator riders, including Plaintiffs.

   92. As a direct and proximate result thereto, Plaintiffs unknowingly rode on an escalator

       in disrepair and with an inactive rider safety system, and therefore Plaintiff and his

       family were riders on an escalator that violently entrapped Plaintiff’s foot and hand

       at the Smithsonian Metrorail Station, which continued to operate and did not

       automatically shut off, causing serious injury to Plaintiff’s hand and causing him to

       be permanently disfigured and disabled, and suffering long-term psychological

       trauma. Additionally, as a direct and proximate result of WMATA’s outrageous

       conduct, Plaintiffs have suffered severe emotional distress and psychological

       damage with physical symptoms.

       WHEREFORE, Plaintiffs Teman Chow, Chong Wang Chow and Hau Yee Mak,

demands judgment against Defendant WMATA in the full and just amount of Twenty

Million Dollars, ($20,000,000), plus interest and cost.

                                      JURY DEMAND

                                             - 21 -
Case 1:19-cv-01354 Document 1 Filed 05/09/19 Page 22 of 22



Plaintiff hereby demands a trial by jury with respect to each claim in this Complaint.




                                      Respectfully submitted,

                                      OLIVER-ZHANG LAW and
                                      PAULSON & NACE


                                      By:     /s/ Julie Oliver-Zhang
                                              Julie Oliver-Zhang, Bar No. 997183
                                              Julie@oliverzhanglaw.com
                                              810 New Hampshire Ave., NW
                                              Washington, DC 20037
                                              P: 202-643-1110
                                              F: 202-643-1596
                                              Counsel for Plaintiffs

                                              /s/ Christopher T. Nace
                                              Christopher T. Nace, Bar No. 977865
                                              ctnace@paulsonandnace.com
                                              1025 Thomas Jefferson St., NW
                                              Suite 810
                                              Washington, DC 20007
                                              P: 202-463-1999
                                              F: 202-223-6824
                                              Counsel for Plaintiffs

                                              /s/ Matthew Nace
                                              Matthew Nace, Bar No. 1011968
                                              man@paulsonandnace.com
                                              1025 Thomas Jefferson St., NW
                                              Suite 810
                                              Washington, DC 20007
                                              P: 202-463-1999
                                              F: 202-223-6824
                                              Counsel for Plaintiffs




                                    - 22 -
